     Case 2:20-cv-00934-KJM-AC Document 28 Filed 09/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL SAMUEL JOHNSON,                               No. 2:20-cv-00934-KJM-AC
12                        Petitioner,
13           v.                                          ORDER
14    JARED, et al.,
15                        Respondents.
16

17

18                   Petitioner Paul Samuel Johnson moves for reconsideration of the undersigned’s
19   adoption of Magistrate Judge Allison Claire’s findings and recommendations recommending the
20   dismissal of his habeas corpus petition. Mot., ECF No. 27.
21                   The court may grant a timely motion for relief from a judgment, order or
22   proceeding based on:
23                (1) mistake, inadvertence, surprise, or excusable neglect;
24
                  (2) newly discovered evidence that, with reasonable diligence, could
25                    not have been discovered in time to move for a new trial under Rule
                      59(b);
26
                  (3) fraud (whether previously called intrinsic or extrinsic),
27                    misrepresentation, or misconduct by an opposing party;

28                (4) the judgment is void;
                                                        1
     Case 2:20-cv-00934-KJM-AC Document 28 Filed 09/11/20 Page 2 of 2

 1              (5) the judgment has been satisfied, released, or discharged; it is based
                    on an earlier judgement that has been reversed or vacated; or
 2                  applying it prospectively is no longer equitable; or
 3              (6) any other reason that justifies relief.
 4   Fed. R. Civ. P. 60(b).

 5                  Petitioner’s sole ground for relief here is, he says, “for this court to tell me to ask

 6   for a release on a 1983 civil rights claim is flat out illegal & outrageous, do you not know the

 7   law? No one can be released on a 1983 claim, only on a writ, which is why I filed this writ!!!”

 8   Mot. at 1. He does not substantively address the reasoning of either Judge Claire or the

 9   undersigned in adopting the findings and recommendations. In those findings and

10   recommendations, Judge Claire noted habeas corpus relief may not be granted for challenges to

11   the conditions of a prisoner’s confinement as opposed to the legality or duration of his sentence or

12   conviction. F&Rs at 2, ECF No. 7. Petitioner’s claims relate solely to the conditions of his

13   confinement during the ongoing COVID-19 pandemic, rather than the legality of his conviction

14   and confinement. See Pet. at 4, ECF No. 1 (asserting, “This writ here is about the ‘covid19

15   pandemic’” and confinement violates Eighth Amendment).

16                  As a result, Judge Claire recommended petitioner’s habeas corpus petition be

17   denied without prejudice to refiling as a § 1983 action, the proper vehicle for redress of those

18   claims. F&Rs at 2. Petitioner advances no reasoned argument why this conclusion is wrong in

19   the instant motion. Absent a legal ground for relief under Rule 60, the court DENIES petitioner’s

20   motion.

21                  IT IS SO ORDERED.

22   DATED: September 10, 2020.

23

24

25

26

27

28
                                                         2
